Citation Nr: 0839619	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  07-18 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for color blindness, claimed 
as vision impairment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

In September 2008, the veteran testified before the 
undersigned at a Travel Board hearing; a transcript of the 
hearing is of record.


FINDINGS OF FACT

1.  Service connection for color blindness/defective vision 
was denied in a January 1972 rating decision, which the 
veteran did not appeal.

2.  The evidence added to the record since the January 1972 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 1972 rating decision, which denied the claim 
for service connection for color blindness and defective 
vision, is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2008).

2.  Evidence received since the final January 1972 rating 
decision is not new and material and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In connection with claims to reopen, the notice should define 
new and material evidence, advise the veteran of the reasons 
for the prior denial of the claim of service connection and 
note the evidence needed to substantiate the underlying claim 
of service connection.  Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

The RO provided the appellant complete pre-adjudication 
notice by letters dated in March and June 2006.  

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records.  The duty to assist by 
arranging for a VA examination does not apply in a claim to 
reopen unless new and material evidence is received; see 38 
C.F.R. § 3.159(c)(4)(C)(iii)).  He has not identified any 
additional evidence pertinent to this claim.  VA's duty to 
assist is met.  The veteran is not prejudiced by the Board's 
proceeding with appellate review.


Analysis

By decision dated in January 1972, VA denied the appellant's 
claim for entitlement to service connection for color 
blindness/defective vision.  The basis for the denial was 
that color blindness was a constitutional or developmental 
disability that had been identified at service entrance, and 
that the veteran's visual acuity was noted as 20/20 at 
entrance and separation from service.  The appellant was 
timely notified of the adverse decision and did not file a 
notice of disagreement with it, and it became final.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103.

A final decision under the provisions of 38 U.S.C.A. § 7105 
cannot be reopened and reconsidered by VA unless new and 
material evidence is presented in connection with a request 
that the previously denied claim be reopened.  See 38 
U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  When it is determined that new and material evidence 
has been submitted, VA must reopen a previously denied claim.  
See 38 U.S.C.A. § 5108; Spencer v. Brown, 4 Vet. App. 283, 
286-87 (1993).

The appellant filed his claim to reopen in March 2006.  New 
evidence means evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the prior 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.

After a review of the evidence of record, the Board finds 
that the evidence associated with the claims file subsequent 
to the January 1972 rating decision is either cumulative or 
redundant, or by itself or in connection with previous 
evidence of record, fails to relate to an unestablished fact 
necessary to substantiate the claim, and/or fails to raise a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for color blindness/visual 
impairment.

Evidence of record at the time of the January 1972 rating 
decision included the veteran's service treatment records 
(STRs).  On a Naval Reserve Enlistment examination in 
December 1963, the AOC 1940 color vision test result was 
4/18.  A notation of "color vision, NCD" [not considered 
disqualifying] was noted.  On annual reserves examination in 
December 1964, DVORINE color vision test result was noted as 
0/14.  Again, "color vision, NCD" was noted.  The veteran 
entered active duty service in July 1965.  No complaints or 
findings related to his vision are noted until the service 
separation examination in July 1967 which noted the veteran 
"failed Falant" color vision testing.  This was again noted 
as "NCD."  Each of these examinations noted the veteran's 
distant vision as 20/20 in both eyes.

The relevant evidence received since the January 1972 rating 
decision includes a September 2006 record of a private neuro-
ophthalmology consultation by S.J.J., M.D., on which the 
veteran's reported a history of "acquired color blindness 
which he states was started when he was in Antarctica and it 
was a white out.  He states that he had snow blindness which 
he relates occurred during his tour there.  Prior to going he 
believes that he was tested and had intact color vision and 
now believes that he lost it then..."  Dr. J. found "acquired 
(by history) color vision Discrepancy re etiology patient 
ascribes to snow blindness" as well as abnormal macular 
examination related to diabetes mellitus, and background 
diabetic retinopathy.

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim. 38 C.F.R. § 
3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110.  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  

Dr. J.'s consultation record is "new" in that it was not 
before the RO at the time of the January 1972 rating 
decision.  However, it was not based on a review of the 
record (which would include the color vision test results on 
the December 1963 and December 1964 reserves examinations), 
but was instead based on the veteran's inaccurate report of a 
history of having no color blindness noted prior to his 
service in Antarctica.  Thus, to the extent that the 
statement describes the veteran's color blindness as 
"acquired," the statement is not competent evidence that 
relates materially to an unestablished fact necessary to 
substantiate a claim of service connection for color 
blindness/defective vision, and does not raise a reasonable 
possibility of substantiating such claim.  The statement does 
not attribute the other diagnosed eye conditions, abnormal 
macular examination related to diabetes mellitus, and 
background diabetic retinopathy, to the veteran's service; 
thus it is likewise not material with respect to the issue of 
service connection for defective vision.  The veteran's 
assertions regarding etiology of his color blindness and 
vision impairment are not material because these assertions 
are beyond the veteran's competency.  See Justus v. Principi, 
3 Vet. App. 510 (1992); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Routen v. Brown, 10 Vet. App. 183, 
186 (1997) (a layperson is generally not capable of opining 
on matters requiring medical knowledge).

In sum, no item of evidence received since the January 1972 
rating decision relates materially to an unestablished fact 
necessary to substantiate a claim of service connection for 
color blindness/defective vision or raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
additional evidence received since January 1972 is not "new 
and material evidence," and the claim of service connection 
for color blindness, claimed as vision impairment, may not be 
reopened.


ORDER

New and material evidence has not been received to reopen the 
claim for service connection for color blindness, and the 
claim is not reopened.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


